Citation Nr: 1519386	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-36 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDING OF FACT

The Veteran has been diagnosed with PTSD medically linked to an established in-service stressor related to engaging in combat with the enemy.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim is based on his contention that his PTSD resulted from his combat experiences while serving during Operation Desert Storm.  For the following reasons, the Board finds that service connection for PTSD is established.

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

Specific to claims for PTSD, service connection generally requires medical evidence diagnosing the condition in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5), a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors, and credible supporting evidence that the claimed in-service stressors actually occurred.  See 38 C.F.R. §§ 3.304(f), 4.125(a).  However, in the specific circumstances enumerated in § 3.304(f), the Veteran's statements alone may be sufficient to establish the in-service stressor.

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

In this matter, all three elements to establish service connection have been satisfied.  First, the Veteran was diagnosed with PTSD by a private psychologist in an August 2008 private treatment record.  This diagnosis has been repeated and confirmed throughout the Veteran's medical records by both VA and private psychologists.  For example, the diagnosis was most recently listed in a July 2014 VA treatment record.  Although the treatment records do not specify that the diagnosis was made in accordance with the DSM-5, it is presumed to have been rendered in accordance with the DSM criteria, as required under § 3.304(f) and § 4.125(a).  See Cohen v. Brown, 10 Vet. App. 128, 140 (holding that where there is "a clear (that is, unequivocal) PTSD diagnosis by a mental-health professional [it] must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor") (1997).  

The Board notes that the April 2009 and August 2013 VA examination reports state that the Veteran does not have PTSD.  After weighing the probative value of the VA examination reports, the Board finds that they are outweighed by the overwhelming majority of the medical evidence to the contrary on the issue of the Veteran's diagnosis of PTSD.

Second, in April 2013, a VA psychiatrist stated that the Veteran's PTSD was "clearly caused by exposure to trauma in Iraq [while] serving in Operation Desert Storm (greater than 50% likelihood that this exposure caused or exacerbated his PTSD symptoms)."  Thus, the Board finds that the April 2013 letter from the Veteran's VA psychiatrist constitutes probative evidence of a nexus between the Veteran's PTSD and the in-service stressor.  See 38 C.F.R. § 3.304(f).

Finally, as to verification of an in-service stressor, when the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

The phrase "engaged in combat with the enemy" means that the veteran must have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).  Certain military citations can constitute sufficient evidence that a particular veteran engaged in combat, absent evidence to the contrary.  See VAOPGCPREC 12-99.  Such citations are awarded primarily or exclusively for circumstances relating to combat.  Id.  The Veteran's DD Form 215 reflects that he was awarded the Combat Action Ribbon, thus he is presumed to have engaged in combat with the enemy.  See id.  In addition, his combat related stressors, including that he witnessed a fellow service member die during combat, is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Accordingly, the Veteran's lay statements establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

Accordingly, the Board finds that the evidence is at least in equipoise as to whether the three service connection elements under section 3.304(f) have been satisfied. Therefore, the benefit-of-the-doubt rule applies, and service connection for PTSD is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


